Case: 2:20-cv-03843-MHW-KAJ Doc #: 20 Filed: 08/19/20 Page: 1 of 3 PAGEID #: 115




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

LEAGUE OF WOMEN VOTERS OF
OHIO, A. PHILIP RANDOLPH
INSTITUTE OF OHIO, GEORGE W.
MANGENI, and CAROLYN E.
CAMPBELL,
                                                Case No. 2:20-cv-3843-MHW-KAJ
                      Plaintiffs,

v.                                              Judge Michael H. Watson

FRANK LAROSE, in his official capacity          Magistrate Judge Kimberly A. Jolson
as Secretary of State of Ohio,

                      Defendant.

             MOTION FOR ADMISSION OF JOHN M. GORE PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Ryan Harmanis, trial attorney for

Donald J. Trump for President, Inc., the Ohio Republican Party, the Republican National

Committee, and the National Republican Congressional Committee (the “Republican

Committees”) in the above-referenced action, hereby moves the Court to admit John M. Gore,

pro hac vice to appear and participate as co-counsel in this case for the Republican Committees.

       Movant represents that Mr. Gore is a Partner with the law firm of Jones Day and a

member in good standing of the highest court of Washington, D.C., as attested by the

accompanying certificate from that court. Mr. Gore is not eligible to become a member of the

permanent bar of this Court. This motion is accompanied by the required filing fee.

       Mr. Gore’s relevant identifying information is as follows:

              John M. Gore
              JONES DAY
              51 Louisiana Avenue, N.W.
              Washington, D.C. 20001
              Phone: (202) 879-3939
              Fax: (202) 626-1700
              jmgore@jonesday.com
 Case: 2:20-cv-03843-MHW-KAJ Doc #: 20 Filed: 08/19/20 Page: 2 of 3 PAGEID #: 116




August 19, 2020                          Respectfully submitted,

                                         /s/ M. Ryan Harmanis
                                         M. Ryan Harmanis (0093642)
                                                 Trial Attorney
                                         JONES DAY
                                         325 John H. McConnell Blvd., Suite 600
                                         Columbus, Ohio 43215-2673
                                         Telephone: (614) 469-3939
                                         rharmanis@jonesday.com
Case: 2:20-cv-03843-MHW-KAJ Doc #: 20 Filed: 08/19/20 Page: 3 of 3 PAGEID #: 117




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of this filing to all

counsel of record.



                                               /s/ M. Ryan Harmanis
                                               Counsel for Proposed Intervenor-Defendants
